     Case 1:19-cv-01037-KD-N Document 32 Filed 03/25/21 Page 1 of 1                     PageID #: 140


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

ANGEL RIVERA,                                         )
    Plaintiff,                                        )
                                                      )
v.                                                    )
                                                      )           CIVIL ACTION: 1:19-01037-KD-N
LT. MCNEAL, et al.,                                   )
     Defendants.                                      )

                                                 ORDER

        After due and proper consideration of all portions of this file deemed relevant to the issues raised,

and there having been no objections filed, the Report and Recommendation of the Magistrate Judge made

under 28 U.S.C. § 636(b)(1)(B) and dated February 24, 2021, is ADOPTED as the opinion of this Court.

        Accordingly, it is ORDERED that the Defendants' motion for summary judgment is DENIED,

and Plaintiff's Eighth Amendment claims should proceed against Defendants McNeal and Smith.

        DONE and ORDERED this the 25th day of March 2021.

                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE
